          Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 1 of 14




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JEREMY STEVEN MEREDITH,                       Case No. 1:20-cv-00377-BLW

          Plaintiff,

 vs.                                           INITIAL REVIEW ORDER BY
                                               SCREENING JUDGE
 IDAHO DEPARTMENT OF
 CORRECTION, ADA COUNTY
 COURT, and MAGISTRATE
 RANSOM BAILEY,

          Defendants.



       The Complaint of Plaintiff Jeremy Steven Meredith was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. (Dkts. 1, 3.) A “conditional

filing” means that Plaintiff must obtain authorization from the Court to proceed. After

reviewing the Complaint, the Court has determined that Plaintiff cannot proceed on his

claims.

                              REVIEW OF COMPLAINT

   1. Factual Allegations

       Plaintiff alleges that Idaho Magistrate Judge Ransom Bailey denied Plaintiff’s

motion to proceed in forma pauperis in three separate state court actions: Case No. 19-

15529, a name change case, identified as “Redaction of Jeremy Meredith to Un-Redacted

Jeremy Forever” to dissociate himself from his “slave name”; Case No. 19-16554, a civil



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 2 of 14




case regarding several commercial companies; and Case No. 19-17123, a prisoner habeas

corpus case. The Idaho Supreme Court repository shows (1) that the in forma pauperis

applications were denied by the state court in those cases; (2) that Plaintiff owes $166.00,

$221.00, and $166.00, the total amount of each filing fee in each case, respectively; and

(3) that Plaintiff has made no payment toward the filing fee in any of those cases. See

Exhibit A.

       Plaintiff asserts that he recently paid $160.00 toward the filing fees in those cases.

The Idaho Supreme Court repository reflects otherwise. On April 6, 2020, Plaintiff paid

$160.00 to the Ada County Court, which was applied to an amount due and owing on a

criminal case, CR-FE-2009-021086, for which he owed fees or restitution in the amount

of $831.73. See Exhibit B.

       Plaintiff also asserts that he is being held in prison illegally and is entitled to be

released on parole, according to the Idaho Justice Reinvestment Act. In a supplement to

his Complaint, he asserts that his case manager refused to help him prepare and submit a

self-initiated parole request after the Idaho Commission of Pardons and Parole denied

him parole and passed him to his full-term release date.

       He asks for an order reducing his sentence to time served to effectuate his release

and for any other relief the Court deems just.

   2. Standard of Law for Screening

       Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
            Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 3 of 14




Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial

plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

          In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen

all pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B).

          The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory, under the Iqbal/Twombly standard.




1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 4 of 14




       The critical inquiry is whether a constitutional claim, however inartfully pleaded,

has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

Cir. 1989). Rule 12(b)(6) authority to dismiss claims as explained in Jackson was

expanded by the PLRA, giving courts power to dismiss deficient claims sua sponte, either

before or after opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130

(9th Cir. 2000).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the Amendments of the United States

Constitution.

          3. Access to Court Claims


                   a. First Amendment

       Under the First Amendment, prisoners have a right of access to the courts. Lewis

v. Casey, 518 U.S. 343, 346 (1996). Claims for denial of access to the courts may arise

from the frustration or hindrance of “a litigating opportunity yet to be gained” (forward-

looking access claim) or from the loss of a suit that cannot now be tried (backward-

looking claim). Christopher v. Harbury, 536 U.S. 403, 412–15 (2002).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 5 of 14




       To state an access to courts claim when a prisoner claims that he suffered the loss

of a suit that cannot now be brought, a prisoner must allege facts supporting three

elements: (1) official acts that frustrated the inmate’s litigation; (2) loss of a

“nonfrivolous” or “arguable” underlying claim that is set forth in the Complaint,

including the level of detail necessary “as if it were being independently pursued”; and

(3) specific allegations showing that the remedy sought in the access to courts claim is

not otherwise available in a suit that otherwise could be brought. Id. at 415-17.

       The United States Supreme Court has explained that failing to grant in forma

pauperis status in frivolous cases is not contrary to the Constitution:

              [T]he Court waives filing fees and costs for indigent
              individuals in order to promote the interests of justice. The
              goal of fairly dispensing justice, however, is compromised
              when the Court is forced to devote its limited resources to the
              processing of repetitious and frivolous requests. Pro se
              petitioners have a greater capacity than most to disrupt the
              fair allocation of judicial resources because they are not
              subject to the financial considerations—filing fees and
              attorney’s fees—that deter other litigants from filing frivolous
              petitions. The risks of abuse are particularly acute with
              respect to applications for extraordinary relief, since such
              petitions are not subject to any time limitations and,
              theoretically, could be filed at any time without limitation. In
              order to prevent frivolous petitions for extraordinary relief
              from unsettling the fair administration of justice, the Court
              has a duty to deny in forma pauperis status to those
              individuals who have abused the system.

In re Sindram, 498 U.S. 177, 180 (1991) (citations omitted).

       In addition, the right of indigent persons to access the courts without paying the

filing fee extends only to federal habeas corpus actions and federal civil rights actions.

See Lewis v. Casey, 518 U.S. at 354 (noting the court was willing to “extend[] this

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 6 of 14




universe of relevant claims [from conviction challenges] only slightly, to ‘civil rights

actions’—i.e., actions under 42 U.S.C. § 1983 to vindicate ‘basic constitutional rights’”

in Wolff v. McDonnell, 418 U.S. 539 (1974)). Indeed, “a constitutional requirement to

waive court fees in civil cases is the exception, not the general rule.” Id., (citing M.L.B. v.

S.L.J., 519 U.S. 102, 114 (1996)); see United States v. Kras, 409 U.S. 434 (1973).

       As an indigent prisoner, Plaintiff does not have a right to file a name change

petition, a civil case regarding his business interests, or a state habeas corpus action

without prepayment of the filing fee, because those are causes of actions not within

federal constitutional protections recognized in Lewis v. Casey. 518 U.S. at 354.

Therefore, he has failed to state a federal claim upon which relief can be granted with

these allegations.


                     b. Rooker-Feldman

       In addition, Plaintiff’s claims implicate the Rooker-Feldman doctrine because he

is contesting the entry of an order by a state court. Whether federal subject matter

jurisdiction exists is a question of law. Nike, Inc. v. Comercial Iberica de Exclusivas

Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994). A federal district court has no

jurisdiction “over challenges to state-court decisions, in particular cases arising out of

judicial proceedings, even if those challenges allege that the state court’s action was

unconstitutional.” District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486

(1983). “This rule applies even though ... the challenge is anchored to alleged

deprivations of federally protected due process and equal protection rights.” Id. at 486


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 7 of 14




(internal citation omitted). Rather, under 28 U.S.C. § 1257, “the proper court in which to

obtain such review is the United States Supreme Court.” Worldwide Church of God v.

McNair, 805 F.2d 888, 890 (9th Cir. 1986). This rule of law is known as the “Rooker-

Feldman doctrine.”

       The Rooker-Feldman doctrine “bars federal courts from exercising subject matter

jurisdiction over a proceeding in ‘which a party losing in state court’ seeks ‘what in

substance would be appellate review of the state judgment in a United States district

court, based on the losing party’s claim that the state judgment itself violates the loser’s

federal rights.’” Doe v. Mann, 415 F.3d 1038, 1041 (9th Cir. 2005) (citing Johnson v. De

Grandy, 512 U.S. 997, 1005-06 (1994)). The doctrine bars not only issues heard in the

state court action, but “any issue raised in the suit that is ‘inextricably intertwined’ with

an issue resolved by the state court in its judicial decision.” Id. at 1042 (citing Noel v.

Hall, 341 F.3d 1148, 1158 (9th Cir. 2003)).

       In Coleman v. Governor of Michigan, 413 F. App'x 866, 868 (6th Cir. 2011), the

United States Court of Appeals for the Sixth Circuit upheld dismissal of the plaintiffs’

claims challenging the constitutionality of a Michigan statute which required them to pay

fees prior to filing civil actions. The plaintiffs had been denied pro se status for civil

claims in state court and brought suit in federal court to challenge the constitutionality of

the statute at issue, and its enforcement by state officials and judges. Id. The court

explained that Rooker–Feldman applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 8 of 14




judgments.” Id. at 870 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005)). Ultimately, the court found that the plaintiff's claims were barred by

Rooker–Feldman because the source of their injury “originates from the state court’s

application of the statute to Plaintiffs,” either through refusal to file judicial-review

claims, or through refusal to grant fee waivers. Id. at 872. Any prospective injunctive

relief was also barred, because it would be predicated on a determination that the state

court’s decision to deny fee waivers was improper. Id.

       While not a case of precedent, this Court finds the Sixth Circuit court’s reasoning

in Coleman sound. Here, Plaintiff seeks to overturn orders entered by Judge Bailey. As

the Sixth Circuit court explained in Coleman, Plaintiff’s claims fall squarely within

Rooker–Feldman’s bar against state-court litigants “complaining of injuries caused by

state-court judgments.” 413 F. App'x at 870, 872. Therefore, Plaintiff’s claims are barred

by the Rooker-Feldman doctrine. Plaintiff’s remedy is to seek review in the Idaho

Supreme Court, and if no relief is afforded, then in the United States Supreme Court.

Even if Plaintiff’s state appeal times have expired, that fact does not confer federal

jurisdiction over claims where no jurisdiction lies in the first place.


           2. Eleventh Immunity Analysis

       Plaintiff cannot proceed against the Idaho Department of Correction. The Eleventh

Amendment prohibits a federal court from entertaining a suit brought by a citizen against

a state, absent a waiver of sovereign immunity. Hans v. Louisiana, 134 U.S. 1, 16-18

(1890). The Supreme Court has consistently applied the Eleventh Amendment’s


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 9 of 14




jurisdictional bar to states and state entities “regardless of the nature of the relief sought.”

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Moreover,

only a “person” may be sued pursuant to 42 U.S.C. § 1983, and a state is not considered a

“person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).


            3. Judicial Immunity

         Under the doctrine of absolute judicial immunity, a judge is not liable for

monetary damages for acts performed in the exercise of his or her judicial functions.

Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). Judicial officers are also entitled to

absolute immunity from claims for injunctive relief “unless a declaratory decree was

violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. In other words, if

declaratory relief in an action is available, absolute judicial immunity bars any claims for

injunctive relief in that action. See Kampfer v. Scullin, 989 F. Supp. 194, 201 (N.D.N.Y.

1997).

         Absolute immunity for judicial officers “is justified and defined by the functions it

protects and serves, not by the person to whom it attaches.” Forrester v. White, 484 U.S.

219, 227 (1988). Therefore, to determine whether an act is judicial in nature so that

absolute immunity would apply, a court looks to “the nature of the act itself, i.e., whether

it is a function normally performed by a judge, and to the expectations of the parties, i.e.,

whether they dealt with the judge in his judicial capacity.” Sparkman, 435 U.S. at 362.

         Once it is determined that a judge was acting in his or her judicial capacity,

absolute immunity applies “however erroneous the act may have been, and however


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 10 of 14




injurious in its consequences it may have proved to the plaintiff.” Ashelman v. Pope, 793

F.2d 1072, 1075 (9th Cir. 1986) (en banc) (internal citations omitted). For example,

judicial immunity is not lost by allegations that a judge conspired with one party to rule

against another party: “a conspiracy between judge and prosecutor to predetermine the

outcome of a judicial proceeding, while clearly improper, nevertheless does not pierce the

immunity extended to judges and prosecutors.” Id. at 1078.

       Judge Bailey was acting within his jurisdiction in adjudicating cases assigned to

him in state court and was performing judicial acts when he denied Petitioner’s motions

for in forma pauperis status. Thus, Judge Bailey is immune to any claims for damages

arising from actions taken in Plaintiff’s criminal case.


          4. Release as a Remedy

       Plaintiff desires to have his prison sentence shortened to “time served” as a

remedy in this action. The Supreme Court has made it clear that when a state prisoner

seeks “a determination that he is entitled to immediate release or a speedier release from

... imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, release from incarceration is not an

available remedy in § 1983 action.


          5. State Entity Defendant

       Plaintiff also brings suit against the Idaho Department of Correction. The Eleventh

Amendment prohibits a federal court from entertaining a suit brought by a citizen against



INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 11 of 14




a state, absent a waiver of sovereign immunity. Hans v. Louisiana, 134 U.S. 1, 16-18

(1890). The Supreme Court has consistently applied the Eleventh Amendment’s

jurisdictional bar to states and state entities “regardless of the nature of the relief sought.”

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Moreover,

only a “person” may be sued pursuant to 42 U.S.C. § 1983, and a state is not considered a

“person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

Therefore, Plaintiff may not pursue his claims against the Idaho Department of

Correction in federal court.


           6. County Entity Defendant

       Plaintiff also sues the Ada County District Court. To bring a § 1983 claim against

a municipality (local governmental entity), a plaintiff must allege that the execution of an

official policy or unofficial custom inflicted the injury of which the plaintiff complains.

Monell v. Dept. of Soc. Serv. of New York, 436 U.S. 658, 694 (1978); Tsao v. Desert

Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (Monell applicable to private entities

performing government functions). That is, “a municipality [or entity] can be found liable

under § 1983 only where the municipality [or entity] itself causes the constitutional

violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).

       Under Monell, requisite elements of a § 1983 claim against a municipality or

entity are the following: (1) the plaintiff was deprived of a constitutional right; (2) the

municipality or entity had a policy or custom; (3) the policy or custom amounted to

deliberate indifference to the plaintiff’s constitutional right; and (4) the policy or custom


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 12 of 14




was the moving force behind the constitutional violation. See Mabe v. San Bernardino

County, Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001). All policy-

based claims must meet the pleading standards clarified by Twombly and Iqbal, supra.

That is, mere “formulaic recitation of a cause of action’s elements” is insufficient. See

Twombly, 550 U.S. at 555.

   Here, Plaintiff complains of three orders denying in forma pauperis status entered by

Judge Bailey in the Fourth Judicial District Court of Ada County. He has not specified a

that a county policy underlies and caused the denial of the motions. Regardless, his

claims are barred because this Court cannot review the propriety of the three orders

entered by Judge Bailey, under the Rooker-Feldman doctrine and because release from

prison is not an available remedy under the civil rights statute.


          7. Parole Claims

       Plaintiff asserts that his case manager would not aid him in preparing a self-

initiated parole request. However, his grievance shows that he was not eligible to submit

such a request for one year after denial of parole. It is undisputed that the year has not

passed. Plaintiff has no constitutional right to help in the preparation of a premature (or

even a timely) self-initiated parole request. In Banks v. State of Idaho, 920 P.2d 905

(Idaho 1996), the Idaho Supreme Court addressed held that in Idaho “parole is not an

automatic right or liberty interest.” Id. at 908. The United States Supreme Court also has

made it clear that there is “no right under the Federal Constitution to be conditionally

released before the expiration of a valid sentence, and the States are under no duty to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 13 of 14




offer parole to their prisoners.” See Swarthout v. Cooke, 562 U.S. 216, 220 (2011); Board

of Pardons v. Allen, 482 U.S. 369, 380-81 (1987). These facts fail to state a claim upon

which relief can be granted.


           8. Conclusion

       Plaintiff may not proceed on any of his claims, and his Complaint will be

dismissed without prejudice. If he desires to amend to attempt to state a claim, he may

file an amended complaint. If he does nothing further within the next 30 days, the Court

will enter judgment and close this case.


           9. Request for Appointment of Counsel

       Unlike criminal defendants, prisoners and indigents in civil actions have no

constitutional right to counsel unless their physical liberty is at stake. Lassiter v. Dept. of

Social Services, 452 U.S. 18, 25 (1981). Whether a court appoints counsel for indigent

litigants is within the court’s discretion. Wilborn v. Escalderon, 789 F.2d 1328, 1330-31

(9th Cir. 1986); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       The Court will presently deny the request for appointment of counsel without

prejudice because it does not appear that Plaintiff has a legal cause of action in federal

court based on the facts presented. The Court will consider appointment at a later date if

Plaintiff files an amended complaint containing claims that appear meritorious and after

the Court has had an opportunity to review Defendant’s defenses and the parties’

evidence concerning the facts of the case.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
Case 1:20-cv-00377-BLW Document 8 Filed 11/04/20 Page 14 of 14
